Title: From George Washington to Nicholas Cooke, 18 September 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Camp at Cambridge Septemr 18th 1775

Your Favours of the 9th, 14 & 15th Instt have been duly received: The Readiness of the Committee to co-operate with me in procuring the most authentick Intelligence & dispatching Captn Whipple for this Purpose, is peculiarly satisfactory, & I flatter myself will be attended not only with Success, but the happiest Consequences to the publick Cause—I should immediately have sent you Notice of the Paragraph in the Philada Paper (which is all the Account I have of the taking the Powder at Bermudas) but I supposed it must have come to your Hands, before it reached ours: I am inclined to think it sufficient to suspend Captn Whipples Voyage at least till farther Intelligence is procured from Philada: As it is scarcely supposable those Vessels would have left any Quantity behind worth the Risque & Expence of such a Voyage. As this Enterprize will therfore most

probably be laid aside for the present it may be proper for Capt. Whipple to keep his Station a few Days longer for the Packet. It must be remembered they generally have long Passages, & we are very sure she has not yet arrived at Boston, nor do I find she is expected there.
The Voyage to Bayonne is what I should much approve & recommend. The Person sent to Govr Trumbull has not yet called upon me; but the Scheme appears so feasible, that I should be glad to see it executed, at the same Time I must add that I am in some Doubt as to the Extent of my Powers to appropriate the publick Money here to this Purpose. I could wish you would communicate it to the Congress, for which you will have Time sufficient, & I make no Doubt of their Concurrence. In fact the State of our Treasury here at present is so low that it would be impracticable to be of any Service to the Expedition if all other Objections were obviated.
We have no News either in the Camp or from Boston except a Peice of Intelligence from the latter that the Enemy are pulling down the South End of the Town in order to continue a Work across from River to River.
Your chearful Concurrence with me in publick Measures & Zeal for the Service calls for my best Thanks: You will please to accept them & believe me with much Truth & Esteem, Sir, Your most Obed. & very Hbble Servt

Go: Washington


P.S. No Southern Mail arriving last Saturday we are apprehensive it has again fallen into the Enemies Hands. If it was not attended with too much Trouble should be glad you would cause Inquiry to be made—if by any Accident the Letters are at Providence you will please to forward them by Express.

